Citation Nr: 1434289	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-41 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 40 percent for service-connected low back syndrome with radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
The Veteran filed an increased rating claim in June 2003 and the RO denied the claim for a disability rating in excess of 40 percent for his service-connected low back disorder in November 2004.  Although the Veteran did not submit a timely notice of disagreement, VA treatment records dated within one year of the rating decision, which contain new and material evidence, are now associated with the claims file.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The RO again denied a claim for an increased rating in November 2006.  New and material evidence was also associated with the claims file within one year of this rating decision.  Id.  Accordingly, the issue of entitlement to an increased rating in excess of 40 percent for low back syndrome with radiculopathy is on appeal from the November 2004 rating decision. 
     
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the severity of his low back disorder warrants a disability rating in excess of 40 percent, as well as a separate rating for radiculopathy associated with his low back disorder.   

Review of the record reveals that the Veteran is in receipt of continuing VA treatment for a low back disorder.  Records of his VA treatment, however, dated since November 2009, have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that this claim must be remanded to associate those records and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his low back disorder and any associated neurological abnormalities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

Additionally, the Board notes that when the RO has listed a condition as service-connected on a rating sheet, it has effectively granted service connection.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  As the Veteran is currently service-connected for low back syndrome with radiculopathy, the RO shall consider assigning a separate rating for the Veteran's radiculopathy upon remand.      

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent outstanding records of VA treatment, to include but not limited to records from the Stratton and Albany VA facilities, dated since November 2009, to specifically include treatment from Dr. Pelletier, and associate them with the record.  Specifically associate any pertinent outstanding records from October 11, 2007 and July 2009.  If no additional records are available, include documentation of the unavailability in the claims file.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment regarding his back disorder and any associated neurological abnormalities.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his back disorder and associated neurological abnormalities and the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his back disorder and any neurologic impairment related to his back disorder.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment found to be present, to include right or left-sided radiculopathy or neuropathy.  The examiner must also state whether the Veteran has erectile dysfunction or bowel or bladder problems related to his back disability.

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking his pain medication.

The examiner must also indicate the impact of the Veteran's back disorder and any associated neurological abnormalities on his ability to secure or follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5. Then, the claim should be readjudicated, to include application of the appropriate regulations in effect at the time of the Veteran's June 2003 claim and the regulations in effect after September 26, 2003.  The RO shall also consider assignment of a separate rating for radiculopathy.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


